Case 1:20-cv-02222-JPH-DML Document 10 Filed 08/28/20 Page 1 of 3 PageID #: 171




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION

 WASHINGTON PLACE INDIANA, LLC,               )
 WASHINGTON PLACE INDIANA 945,                )
 LLC,                                         )
 WASHINGTON PLACE INDIANA 1073,               )
 LLC,                                         )
                                              )
                          Plaintiffs,         )
                                              )
                     v.                       )   No. 1:20-cv-02222-JPH-DML
                                              )
 NATIONWIDE MUTUAL INSURANCE                  )
 COMPANY,                                     )
                                              )
                          Defendant.          )

                             ORDER ON JURISDICTION

       Plaintiffs filed their complaint against Nationwide Mutual Insurance

 Company on August 24, 2020 alleging diversity jurisdiction. Dkt. 1. For the

 Court to have diversity jurisdiction, the amount in controversy must exceed

 $75,000, exclusive of interest and costs, and the litigation must be between

 citizens of different states. 28 U.S.C. § 1332(a). For diversity jurisdiction

 purposes, “the citizenship of an LLC is the citizenship of each of its members.”

 Thomas v. Guardsmark, LLC, 487 F.3d 531, 534 (7th Cir. 2007). For LLCs,

 parties must “work back through the ownership structure until [reaching]

 either individual human beings or a formal corporation with a state of

 incorporation and a state of principal place of business.” Baez-Sanchez v.

 Sessions, 862 F.3d 638, 641 (7th Cir. 2017); Thomas, 487 F.3d at 534.

       Here, the complaint identifies three LLCs: (1) Plaintiff Washington Place

 Indiana, LLC, (2) Plaintiff Washington Place Indiana 945, LLC, and (3) Plaintiff
                                          1
Case 1:20-cv-02222-JPH-DML Document 10 Filed 08/28/20 Page 2 of 3 PageID #: 172




 Washington Place Indiana 1073, LLC. Dkt. 1. But it fails to identify either the

 LLCs’ members or the citizenship of those members. Counsel has an obligation

 to analyze subject-matter jurisdiction, Heinen v. Northrop Grumman Corp., 671

 F.3d 669, 670 (7th Cir. 2012), and a federal court always has the responsibility

 to ensure that it has jurisdiction, Hukic v. Aurora Loan Servs., 588 F.3d 420,

 427 (7th Cir. 2009). The Court’s obligation includes knowing the details of the

 underlying jurisdictional allegations. See Evergreen Square of Cudahy v. Wis.

 Hous. and Econ. Dev. Auth., 776 F.3d 463, 465 (7th Cir. 2015) (“the parties’

 united front is irrelevant since the parties cannot confer subject-matter

 jurisdiction by agreement . . . and federal courts are obligated to inquire into

 the existence of jurisdiction sua sponte”).

          Therefore, the Court ORDERS Plaintiffs to file a jurisdictional

 statement by September 29, 2020, addressing the issues identified in this

 order.

 SO ORDERED.

 Date: 8/28/2020




                                           2
Case 1:20-cv-02222-JPH-DML Document 10 Filed 08/28/20 Page 3 of 3 PageID #: 173




 Distribution:

 Brandon W. Smith
 MORGAN & MORGAN
 brandonsmith@forthepeople.com




                                      3
